Title: To James Madison from John G. Jackson, 24 July 1812
From: Jackson, John G.
To: Madison, James


Dear Sir
Clarksburg July 24th 1812
I received by the last Mail a commission from the Executive of Virginia appointing me in conjunction with Genls. Porterfield & Trigg Commissioners on the part of the State of Virginia to superintend &c the line between the Virginia Military reservation, & the lands ceded to the U States by the State of Virginia. Altho’ I feel anxious to undertake the duty of that office, so important to a meritorious class of our Citizens, yet unless the time of the meeting of the Commissioners is delayed for three weeks after the 5th. October it will be impossible for me to do so, without the neglect of very important business in our Courts confided to me solely; which no civil employment would justify me in failing to attend to. As I perceive the act of Congress authorises you to postpone the commencement of surveying the line, & no public disadvantage can result from three weeks delay, I am induced to solicit that accommodation, preparatory to my acceptance of the appointment: And will esteem it a favor to receive an early answer. Your Mo Obt
J G Jackson
